ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1990-1991 reporting period.
On June Í8, 1993, pursuant to Gov.Bar R. X(6)(B)(3), this court entered an order adopting the recommendation of the commission found in its report regarding the 1990-1991 reporting period suspending the respondent from the practice of law and imposing a fee sanction upon the respondent.
On April 10, 2003, the commission filed a motion to vacate and modify sanction, requesting that the order of June 18, 1993, pertaining to the suspension of the above-named respondent, be vacated and be modified to order a monetary sanction only. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate and modify sanction be, and is hereby, granted.
IT IS FURTHER ORDERED by the court that the entry of June 18, 1993, be and hereby is modified as follows: respondent’s suspension from the practice of law is vacated and the monetary sanction of $750 remains.